DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 12/6/2021 with respect to amended claims being novel over the prior art have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further examination, a new ground(s) of rejection is made in view of Smith in this second Non-Final action.  Examiner encourages applicant to arrange an interview if it might help expedite prosecution of this application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5-8, 11, 15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith (US 2,893,135).
As for claims 1, 3 and 5-8, Smith shows a laundry appliance comprising: a tub having a rear wall (38, fig. 1); a drum that is rotationally operable within the tub (39, fig. 1); an air flow path that extends through an air flow port defined within the rear wall, wherein a lint filter is positioned within the air flow port (74, fig. 1, filter covers air flow port); a fluid spray system that extends through the rear wall and directs a flow of fluid over the air flow port and the lint filter in a direction generally parallel with an inside surface of the rear wall shaped configuration over the air flow port (114, 74, fig. 1); and reinforcing panel attached to a back surface of the rear wall (59, fig. 1), wherein the air flow path and the fluid spray system extend through the rear wall and the reinforcing panel (73, 59, 38, fig. 1); wherein the directing nozzle is attached through the rear wall and is positioned adjacent to the air flow port (114, 38, airflow port to the left of 74); wherein the air flow port and the directing nozzle extend through the rear wall and the reinforcing panel (114, 38, airflow port to the left of 74); wherein the directing nozzle includes a spray aperture that directs the fluid along the inside surface of the rear wall and toward an outer edge of the rear wall (114, fig. 4); wherein the directing nozzle is positioned a first radial distance from a rotational axis of the drum and the airflow port is positioned a second radial distance from the rotational axis, wherein the first radial distance is less than the second radial distance (114, to the left of 74, fig. 1); wherein the directing nozzle directs the flow of fluid generally away from the rotational axis (114, fig. 1, nozzle illustrated flowing away from rotational axis).
As for claims 11 and 15, Smith shows a laundry appliance comprising: a tub that defines a laundry treatment space and includes a rear wall (38); an air flow path that extends from the tub and through an air flow port defined within the rear wall of the tub (to the left of 74, fig. 1); a lint filter disposed within the air flow path that entraps particles of lint (74); and a fluid spray system that extends through the rear wall and directs a flow of fluid along an inside surface of the rear wall and across a surface of the lint filter to separate particles of lint from the lint filter and dispose the particles of lint within the laundry treatment space wherein the fluid spray system includes a directing nozzle that directs a fan-shaped spray of the fluid within the laundry treatment space and across the surface of the lint filter (114, 38, 74, fig. 1), and wherein a reinforcing panel is attached to a back surface of the rear wall (59, 38, fig. 1), and wherein the air flow port and the directing nozzle extend through each of the reinforcing panel and the rear wall (73, 59, 38, fig. 1); wherein the directing nozzle directs the flow of the fluid in a direction that is generally away from a central axis extending through the treatment space (114, fig. 1, nozzle illustrated flowing away from rotational axis).
As for claim 17, Smith shows an air flow system for an appliance, the air flow system comprising: a blower that directs process air through an air flow path (110, fig. 1, 4:8-13); a tub that defines a laundry treatment space, wherein the air flow path extends through the laundry treatment space and through a rear wall of the tub at an air flow port (39, through 74 right to left); a lint filter positioned within the air flow port, wherein the lint filter captures lint particles on a filter surface that partially defines the laundry treatment space (74); and a fluid spray system that extends through the rear wall and directs a flow of fluid along an inside surface of the rear wall and across the filter surface (114,  .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Smith as applied to claims 1 and 11 above, and further in view of Lee (US 2018/0171537).
Smith discloses directing nozzle couples with a fluid conduit (73, 114, fig. 1) and the claimed invention except for a fluid conduit that extends from a fluid pump; wherein the fluid pump is a recirculation pump that directs fluid from the tub and to the directing nozzle to define the flow of the fluid into the tub; wherein the fluid is recirculated from the tub, through a fluid pump, wherein the fluid pump recirculates at least a portion of the fluid to the directing nozzle.  Lee teaches a fluid conduit that extends from a fluid pump [0182]; wherein the fluid pump is a recirculation pump that directs fluid from the tub and to the directing nozzle to define the flow of the fluid into the tub [0226]; wherein . 
Claims 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Smith as applied to claims 11 and 19 above, and further in view of Hong (US 2006/0123854).
Smith discloses the claimed invention except for the directing nozzle and the air flow port extend through respective apertures that are each defined through the rear wall; the air flow port and the directing nozzle are positioned within respective apertures that are defined through each of the rear wall and the reinforcing panel.  However, making separate from what was integral is considered obvious to one of ordinary skill in the art (please see MPEP 2144.04.V.C.).  Examiner notes that applicant doesn’t identify any benefit or unexpected results from the use of respective apertures.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Smith with the directing nozzle and the air flow port extend through .
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Smith as applied to claim 17 above.
Smith discloses the claimed invention except for the fluid spray system includes a directing nozzle that is coupled with the rear wall and extends through each of the rear wall and the reinforcing panel.  Examiner notes that the fluid spray system (73) includes a directing nozzle (114) that is illustrated adjacent to the back wall and needs to be attached to some structure for support, such that it would be obvious to couple the fluid spray system to either the tubular portion (27, fig. 1) or the back wall.  Where to affix the directing nozzle is a simple matter of design choice that would be obvious to one of ordinary skill in the art, especially because the fluid spray system must be affixed to something and structure that it is adjacent to is the most obvious structure to affix to.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Smith with the fluid spray system includes a directing nozzle that is coupled with the rear wall and extends through each of the rear wall and the reinforcing panel because where to couple a sprinkler system is a well-known matter of design choice. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN PATRICK MCCORMACK whose telephone number is (571)270-7472. The examiner can normally be reached M-F, 7:30-4:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN P MCCORMACK/Primary Examiner, Art Unit 3762